Per Curiam,
The question for our determination on this appeal is whether Lucinda Hill, wife of Smith W. Hill, has a fee simple title to the property in question under the will of Joseph Irwin, deceased, or only a life estate under it. The conclusión arrived at by the learned judge of the court below in his clear and concise opinion plainly and distinctly holds that Lucinda Hill has only a life estate in the land in question. An examination of the cases cited show numerous decisions of this court which sustain the opinion referred to, and satisfy us that no error was committed by the court below.
Judgment affirmed.